Title: III. On the Port of Norfolk, [May 1784]
From: Jefferson, Thomas
To: Hogendorp, G. K. van



[May 1784]

The friends of Petersburg, Richmond, Fredericksburg, and Alexandria may possibly unite to prevent exclusive privileges being given to Norfolk. These collected would form about an eighth part of the legislature and perhaps adding to them their accidental connections and influence they may make one fourth of the legislature. All the country below these which compose one third of the legislature are interested in the prosperity of Norfolk; and all the country above stands indifferent but to the general interest. These therefore, and I am not certain but the merchants of Petersbg., Richmond &c. themselves, will be open to the conviction of reason. For who are these merchants? Not men of capital: not men who can make remittances to Europe, wait the return of goods, the sale of them and collection of the money, and still be remitting more money for further supplies. They are men who have sprung up during the war, who have very little stock; who will find it advantageous to buy at Norfolk, rather than in Europe, make quick sales, reinvest the money again at Norfolk in other goods, and thus by more frequent conversions of their money into goods and goods into money make greater advantage than they will lose by buying at a somewhat higher price. Should the merchants settling at Norfolk for the whole-sale business have large capitals so as to be able to give one year’s credit, they may gather to themselves just so much of the trade of Albemarle sound and it’s waters and the Chesapeak and  it’s waters as they chuse. For the West India trade Norfolk is unrivalled. A vessel will make two trips to and from Norfolk while she is making one to and from either of the ports abovementioned. The fact is well known that before the late war, tho’ the merchants of Norfolk were but of inconsiderable abilities, yet they furnished the West Indies articles almost entirely to Petersburg, Richmond, Fredericksburg, and Alexandria, these places being unable to support any competition with her in that trade.
